Dismissed and Memorandum Opinion filed September 15, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00518-CV

             PIROCHEM INTERNATIONAL, L.L.C., Appellant
                                       V.
          XELLIA PHARMACEUTICALS APS, F/K/A AXELLIA
                PHARMACEUTICALS, APS, Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-36994

                 MEMORANDUM                     OPINION

      This is an attempted appeal of a judgment rendered on a suit on a sworn
account. We abated the appeal for the trial court to clarify whether its March 25,
2014 order granting summary judgment to appellee Xellia Pharmaceuticals APS
was a final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 206 (Tex.
2001). Then, the trial court signed a “modified interlocutory partial summary
judgment,” clarifying that its earlier summary judgment order was not final
because it did not dispose of Xellia’s request for attorney’s fees. The trial court
ordered that the issue of attorney’s fees is “a remaining fact issue for trial.”

      The trial court’s order granting summary judgment to Xellia is not a final
judgment. See Wasserberg v. RES-TX One, LLC, No. 14-13-00674-CV, 2014 WL
6922545, at *4 (Tex. App.—Houston [14th Dist.] Dec. 9, 2014, pet. filed) (mem.
op.); Youngblood & Assocs, P.L.L.C. v. Duhon, 57 S.W.3d 63 (Tex. App.—
Houston [14th Dist.] 2001, no pet.).           Thus, we lack jurisdiction.    See, e.g.,
Lehmann, 39 S.W.3d at 195.

      The appeal is reinstated and dismissed for lack of appellate jurisdiction.




                                         /s/       Sharon McCally
                                                   Justice


Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                               2